DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a non-final office action. 

Response to Amendment
This action is in response to communication filed on 10/20/2020.
a. Claims 1-5, 7-12, 14-19 and 21 are pending in this application.
c. Claims 6, 13 and 20 has been previously canceled.

Response to Arguments Regarding Claim Rejections – 35 USC § 103
Applicant's arguments, see page 9-14 of Remarks, filed on 10/20/2020, with respect to Claim Rejections - 35 USC § 103 have been fully considered but they are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7-9, 11-12, 14-16, 18-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxena et al. (US 2008/0275956 A1) hereafter Saxena in view of Feinstein et al. (US 9,049,105 B1) hereafter Feinstein.
Regarding claim 1, Saxena teaches a method for a network manager to perform group-based network event notification in a network environment that includes the network manager and a notification consumer (fig. 1(100, 102A-N)), the method comprising: 
	prior to network event detection, configuring a group to include at least a first network event and a second network event in accordance with configuration information ([44, 53-54]: grouping attributes/criteria that may be associated with each grouping registration request may include, but are not limited to: (1) class, (2) value, (3) type, (4) start time, and (5) repeat count. Fig. 2(202) and [63]: At step 202, event monitor 104 receives a grouping registration request that is issued by registrant 102A. The request specifies one or more grouping criteria (i.e. before event detection, user specifies the grouping criteria)),
	generating a group notification associated with the group, wherein the group notification is an aggregate notification of at least the first network event and second network event ([70, 72]: At step 214, event monitor 104 determines whether a repeat count has concluded for any of the target grouping registrations. At step 218, event monitor 104 determines whether the one or more completion criteria for any grouping registration are satisfied. At step 220, a grouping notification is sent for each grouping registration whose one or more completion criteria are satisfied (i.e. group notification including with grouped events are created and sent)); and
	sending the group notification to the notification consumer ([72]: at step 220, a grouping notification is sent for each grouping registration whose one or more completion criteria are satisfied), wherein the group notification is sent in response to satisfaction of a notification condition associated with the group ([72]: At step 218, event monitor 104 determines whether the one or more completion criteria for any grouping registration are satisfied.  If so, then, at step 220, a grouping notification is sent for each grouping registration whose one or more completion criteria are satisfied.), wherein the notification condition specifies when N360-2-to send group notifications for the group ([19, 34]: the completion criteria of a grouping registration being satisfied, a notification is sent to one or more intended recipients.  Such a notification is referred to hereinafter as a "grouping notification." (i.e. completion criteria specifies when to send notification)), and wherein different groups of the plurality of groups have different notification conditions that specify when to send group notifications for each group ([38]: event monitor 104 maintains a list 112. Each entry in list 112 indicates when the completion criteria of a different grouping registration will be satisfied.  Event monitor 104 adds entries to list 112 upon the receipt of each grouping registration request (i.e. each group have different notification conditions)).
Saxena however does not teach wherein the configuration information specifies: a different event code for each network event that belongs in the group, a different group identifier for each group of a plurality of groups, and different event types that are included in a same group such that the first network event and the second network event are different event types included in the group; in response to detection of the first network event and determination that a first event code of the first network event is associated with a group identifier of the group, withholding notification of the first network event to the notification consumer; in response to detection of the second network event and determination that a second event code of the second network event is associated with the group identifier of the group, withholding notification of the second network event to the notification consumer. 
Feinstein teaches wherein the configuration information specifies: a different event code for each network event that belongs in the group ([Col 15, 20-25]: Because event records Event001-009 are associated with the order pipeline server 202, i.e., an outage at the order pipeline server 202 and the responses associated with the outage, they may be considered related to one another. In one embodiment, therefore, Events001-009 may be stored in event sequence 220 (i.e. configure group to include different event code as shown in fig. 2(220, 222)), a different group identifier for each group of a plurality of groups ([Col 15, 20-25]: Because event records Event001-009 are associated with the order pipeline server 202, Events001-009 may be stored in event sequence 220. [Col 15, 38-40]: event records Event010 and Event011 may be stored in a separate event sequence, i.e., event sequence 222 (i.e. group 220 and 222 have different identifier)), and different event types that are included in a same group such that the first network event and the second network event are different event types included in the group ([Col 15, 20-33]: Because event records Event001-009 are associated with the order pipeline server 202, i.e., an outage at the order pipeline server 202 and the responses associated with the outage, they may be considered related to one another. In one embodiment, therefore, Events001-009 may be stored in event sequence 220, e.g., by the store module 240. Similarly, because event records Event012 and Event013 are associated with a message from a user device regarding the outage at the order pipeline server 202, event records Event012 and Event013 may also be considered related to event records Events001-009. Therefore, these event records may also be stored in event sequence 220 with other event records related to the order pipeline server outage (i.e. group 220 includes outage and response type records); 
in response to detection of the first network event and determination that a first event code of the first network event is associated with a group identifier of the group, withholding notification of the first network event to the notification consumer (fig. 2(302-304) and [Col 19, 38-45]: At block 302, a message associated with an incident may be received, e.g., by the event module 136. As discussed above, the message can provide information to the event service device 110 related to an incident. At block 304, one or more event records associated with the messages may be created, e.g., via the event module 136 (i.e. receive message, create record and add to the event sequence)); 
in response to detection of the second network event and determination that a second event code of the second network event is associated with the group identifier of the group, withholding notification of the second network event to the notification consumer ([Col 20, 31-43]: At block 502, a new event record may be received. At decision block 504, a determination may be made as to whether a dependency exists between a new event record and pre-existing event records. If a dependency does exist, the new event record may be stored in an event sequence with the previously stored, related event records, at block 508 (i.e. creating new event record and adding into event sequence and not sending notifications)); 
Therefore it would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saxena to incorporate teachings of Feinstein and configuration information specifies a different event code for each network event that belongs in the group, a different group identifier for each group, and different event types that are include in a same group; in response to detection and determination of first network event code associated with group identifier withholding event notification, and in response to detection of second network event code associated with group withholding the second event notification. One of ordinary skilled in the art would have been motivated to combine the teachings in order for managing event records associated with network elements, (Feinstein, [Col 19, 35-36]).
	
Regarding claim 2, Saxena in view of Feinstein discloses the method of claim 1. 
	Saxena further teaches generating the group notification to include at least one of: the group identifier of the group, a total count of network events detected, a summary of network events detected ([35]: The notification may simply indicate that 3 updates to table T were issued during a particular 10-minute period (i.e. notification include total count and summary of network events)), and a timestamp of the group notification.

Regarding claim 4, Saxena in view of Feinstein discloses the method of claim 1. 
	Saxena further teaches generating the group notification comprises: generating the group notification responsive to determination that the notification condition, which includes at least one of a time-based condition or a count-based condition, is satisfied ([70-72]: event monitor 104 determines whether a repeat count has concluded for any of the target grouping registrations.  If so, then control proceeds to step 218. Event monitor 104 determines whether the one or more completion criteria (i.e. can be time based as explained in [21]) for any grouping registration are satisfied.  If so, then, at step 220, a grouping notification is sent (i.e. notifications are sent when the user’s count or time-based condition is met)).

Regarding claim 5, Saxena in view of Feinstein discloses the method of claim 1. 
	Saxena teaches further comprising: in response to determination that the first event code of the first network event or the second event code of the second network event is associated with the group identifier of the group, incrementing a counter associated with the group ([61]: "Repeat count" refers to a number of times to perform grouping according to the one or more grouping criteria. [70-71]: At step 214, event monitor 104 determines whether a repeat count has concluded for any of the target grouping registrations.  If not, then control proceeds to step 216. At step 216, event monitor 104 updates, based on the event, grouping data 110 that are associated with each target grouping registration (i.e. for every event updating the repeat count until the repeat count is concluded)).

Regarding claim 7, Saxena in view of Feinstein discloses the method of claim 1. 
	Saxena further teaches wherein:  N360-3-detection of the first network event comprises determination that the first event code of the first network event is within a range of event codes associated with the group identifier of the group ([54-57]: grouping attributes that may be associated with each grouping registration request may include: (1) class (time), (2) value. If the value of the class attribute is "time," then the default value of the value attribute may be ten minutes. Fig. 2 and [64-70]: event monitor 104 receives an indication, from event generator 106, that an event has occurred (i.e. first event). Event monitor 104 determines whether a registrant has registered for the event in a grouping registration request (i.e. determine if the first event information/time falls within grouping value (ten minutes))); and detection of the second network event comprises determination that the second event code of the second network event is within the range of event codes associated with the group identifier of the group (54-57]: grouping attributes that may be associated with each grouping registration request may include: (1) class (time), (2) value. If the value of the class attribute is "time," then the default value of the value attribute may be ten minutes. Fig. 2 and [64-70]: event monitor 104 receives an indication, from event generator 106, that an event has occurred (i.e. second event). Event monitor 104 determines whether a registrant has registered for the event in a grouping registration request (i.e. determine if the second event information/time falls within grouping value (ten minutes))))
Claims 8-9, 11-12 and 14 correspond to a computer readable media claims of claims 1-2, 4-5 and 7 respectively. Therefore, claims 8-9, 11-12 and 14 are rejected under the same rationale as in claims 1-2, 4-5 and 7 respectively.
Claims 15-16, 18-19 and 21 correspond to an apparatus claims of claims 1-2, 4-5 and 7 respectively. Therefore, claims 15-16, 18-19 and 21 are rejected under the same rationale as in claims 1-2, 4-5 and 21.

Claim(s) 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxena et al. (US 2008/0275956 A1) hereafter Saxena in view of Feinstein et al. (US 9,049,105 B1) hereafter Feinstein further in view of Hsiao et al. (US 2015/0295778 A1) thereafter Hsiao.
Regarding claim 3, Saxena in view of Feinstein discloses the method of claim 1. 
Saxena in view of Feinstein however does not teach further comprising: storing, in a management information base, information relating to the first network event and the second network event in association with the group identifier of the group for later access by an end user of the notification consumer.
	Hsiao teaches further comprising: storing, in a management information base, information relating to the first network event and the second network event in association with the group identifier of the group for later access by an end user of the notification consumer ([96]: the indexer stores the events in a data store at block 208, wherein a timestamp can be stored with each event to facilitate searching for events based on a time range.  In some cases, the stored events are organized into a plurality of buckets, wherein each bucket stores events associated with a specific time range. It also allows events with recent timestamps that may have a higher likelihood of being accessed to be stored in faster memory to facilitate faster retrieval.)
Therefore it would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saxena in view of Feinstein to incorporate teachings of Hsiao and store information relating to network events for later access by an end user. One of ordinary skilled in the art would have been motivated to combine the teachings in order to facilitate retrieval (Hsiao, [96]).

Claims 10 and 17 correspond to a computer readable media claims of claim 3. Therefore, claims 10 and 17 are rejected under the same rationale as in claim 3.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Methods and Systems for Problem-Alert Aggregation (US 2018/0239666 A1)
b. Network Event Grouping (US 2018/0123864 A1)
 Information Processing Device, Information Processing Program, and Information Processing Method (US 2018/0219721 A1)
d. Method and Apparatus for Reducing the Rate of Interrupts by Generating a Single Interrupt For a Group of Events (US 5708814 A1)
e. Technique for Determining Correlated Events in a Communication System (US 9325568 B2).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






/SUJANA KHAKURAL/Examiner, Art Unit 2453         


/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453